                   EXHIBIT ONE
Universitas April 22, 2021 Notice of Subpoena of Daniel Carpenter
                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 UNIVERSIT AS EDUCATION, LLC

                              Plaintiff,        CASE NO. 3:20-cv-00738-JAM
 V.
                                                NOTICE OF SUBPOENA
 BENISTAR, ET AL.

                              Defendants.


PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30 and 45, plaintiff
Universitas Education, LLC, intends to serve the attached subpoena of Daniel Carpenter, in the
form attached hereto, on April 22, 2021 or as soon thereafter as service may be effectuated.

Dated: April 21, 2021



                                                  Respectfully submitted,

                                                  By Counsel

                                                  /s/ Joseph L. Manson III
                                                  Joseph L. Manson III
                                                  Law Offices of Joseph L. Manson III
                                                  600 Cameron Street
                                                  Alexandria, VA 22314
                                                  Telephone: 202-674-1450
                                                  Email: jmanson@jmansonlaw.com

                                                  Counsel.for Universitas Education, LLC
 J\O 88/\ (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                               for the


                   Universitas Education, LLC
                                                                                  )
                                 Plaintiff"                                       )
                                                                                         Civil Action No.     3 :20-cv-738-JAM
                                    V.                                            )
                                                                                  )
                            Benistar, et al
                                                                                  )
                                Defendant                                         )

                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                       Daniel Carpenter
                                                          (Name ofperson to whom this subpoena is directed)

      t!f Testimony: YOU ARE COMMANDED to appear at the time, date, and place set fo1th below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
 party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
 or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
 these matters:


  Place: Deposition will take place remotely via Livelitigation                           Date and Time:
            video chat system                                                                          May 25, 2021 at 10:00am

                                                                                Stenographer
           The deposition will be recorded by this method:

       ,t/' Production:  You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material:


                         Please see Exhibit A attached hereto

         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.
                 4/21 /21
 Date:
                                    CLERK OF COURT
                                                                                            OR
                                                                                                              /s/ Joseph L. Manson Ill

                                              Signature of Clerk or Deputv Clerk                                 Attorney's signature

 The name, address, e-mail address, and telephone number of the attorney representing (name ofpar(V)
  Universitas Education LLC                                                    .                     .                ····-···
                       '                                                   who JSsues or reqµests this subpoena, are:
Jusepht-:-~nsonitt;tawCfficesuHuseptri_--:-Mansorritt,-oOO-ea-merons't., Alexandria, VA 22314
Email: jmanson@jmansonlaw.com

                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

  . ·1 A Ct"1011 N 0. 3:20-cv-738-JAM
C !VI

                                                      PROOF OF SERVICE
                      (This section should not be.filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for       (name of"individual and title, if any)
011 (date)


             0 I served the subpoena by delivering a copy to the named individual as follows:


                                                                                         011 (date)                    ; or

             0 I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
             $


My fees are$                                       for travel and $                           for services, for a total of$   0.00



             I declare under penalty of pe1jury that this information is true.


Date:
                                                                                                 Server's signature


                                                             ·~------~-------------------------------
                                                                                              Printed name and title




                                                                                                  Server's address


Additional information regarding attempted service, etc.:
AO 88A (Rev. 12/20) Subpoena lo Teslify al a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifj,ing Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                     conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial              (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other DiscovelJ'• A subpoena may command:
   (A) production of documents, electronically stored information, or             (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored /11for111atio11. These
  (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to coITespond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form/or Producing Electronica!!y Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction--which may include           which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees-on a party or attorney who              (C) ElectronicalZv Stored Information Produced in OnZv One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                             (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                     responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-or to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for           (A) b?formation Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
      (i) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the comt for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the      privileged or protected, will enable the pmties to assess the claim.
order must protect a person who is neither a party nor a party's officer from       (B) Information Produced. If infomrntion produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modif.i,ing a Subpoena.                                          that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the comt for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45( c );                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                        For access to subpoena materials, sec Fed. R. Civ. P. 45(a) Committee Note (2013).
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNIVERSIT AS EDUCATION, LLC

                                Plaintiff,          CASE NO. 3:20-cv-00738-JAM
 V.
                                                    NOTICE OF DEPOSITION
 BENISTAR, ET AL.

                                Defendants.


PLEASE TAKE NOTICE that, pursuant to Conn. Practice Book§ 13-27 and Federal Rules of
Civil Procedure 30 and 45, plaintiffUniversitas Education, LLC, will take the deposition upon oral
examination of Daniel Carpenter, who upon information and beliefresides at 18 Pond Side Lane,
West Simsbury, CT 06092. This deposition will take place remotely via LiveLitigation video chat
system, commencing at 1O:00am on May 25, 2021. The deposition shall continue day-to-day until
completed.

This deposition shall be recorded by stenographic means, and the deposition shall be taken under
oath before an officer authorized to administer oaths. The deposition will be taken for discovery
purposes in the above-captioned matter, and for any other purposes permitted under the Federal
Rules of Civil Procedure. The deposition will concern the network of entities under Mr.
Carpenter's control, the location of assets within such network, and related issues of collectability.

PLEASE TAKE FURTHER NOTICE that pursuant to Federal Rules of Civil Procedure 30 and
45, the deponent is to produce at the deposition the documents and categories of documents
identified in Exhibit A attached to this notice.

                                                       Respectfully submitted,

                                                       By Counsel

                                                       /s/ Joseph L. Manson III
                                                       Joseph L. Manson III
                                                       Law Offices of Joseph L. Manson III
                                                       600 Cameron Street
                                                       Alexandria, VA 22314
                                                       Telephone: 202-674-1450
                                                       Email: jmanson@jmansonlaw.com

                                                       Counsel for Universitas Education, LLC
                                            EXHIBIT A

                             Schedule of Documents to be Produced

Definitions:

        1.     "You" or "your" refers to Daniel Carpenter, who upon information and belief

resides at 18 Pond Side Lane, West Simsbury, CT 06092. "You" and "your" also includes any

and all agents and persons acting on behalf of Daniel Carpenter.

       2.      The term "Judgment Debtor" and/or "Judgment Debtors" means the entities

identified by Hon. Judge Swain as "Judgment Debtors" in Exhibit B, as well as the entities

identified by Hon. Judge Swain as "Entities Adjudicated as Alter Egos of a Judgment Debtor" in

Exhibit B.

       3.      "Affiliate" and/or "Affiliates" shall include you, Joseph Edward Waesche,

Kenneth Landgaard, and all persons identified by Mr. Waesche as a member of the "Carpenter

Family" in Exhibit C.

       4.      "Company" and/or "Companies" means any entity, whether a corporation, limited

liability company, partnership, trust, or otherwise, owned and/or controlled in any capacity by

any Judgment Debtor and/or Affiliate, and/or where any Judgment Debtor and/or Affiliate served

as an officer, director, employee, and/or agent. "Company" and/or "Companies" shall include,

but not be limited to, the entities identified by Mr. Waesche as a "Carpenter Plan" and/or

"Carpenter Entity" in Exhibit C. "Company" and/or "Companies" shall further include, but not

be limited to, the entities identified in Exhibit D, Exhibit E, Exhibit F, Exhibit G, Exhibit H, and

Exhibit I. All entries in Exhibit I shall include entities with any of the following designations

added to the end of the entry: LLC, Inc., Ltd., Co., Corp., Company, Corporation, Trust, and/or

Partners. For example, Benefit Plan Advisors will be read as Benefit Plan Advisors, Benefit Plan



                                                  2
Advisors, LLC, Benefit Plan Advisors, Inc., Benefit Plan Advisors, Ltd., Benefit Plan Advisors,

Co., Benefit Plan Advisors, Corp., Benefit Plan Advisors Company, Benefit Plan Advisors

Corporation, Benefit Plan Advisors Trust, and/or Benefit Plan Advisors, Partners. The entities

within Exhibit I shall also be read to contain and/or exclude commas between each word so that

no entity will be excluded on the basis of a comma distinguishing between otherwise distinct

entities. Entries within Exhibit I shall also be read to contain the word "the" prior to the first word

in the entry if the word "the" would otherwise distinguish a company from an entry in Exhibit I.

"Company" or "Companies" shall further include all parent companies, subsidiaries, and/or

companies incorporated in other states under the same name.

        5.      "Document" and/or "Documents" is defined to mean any item within the meaning

of Rule 34 of the Federal Rule of Civil Procedure and denotes, without limitation, any original,

written, printed, typed, recorded, transcribed, punched, taped, filmed, photographic or graphic

matter of any kind or nature, however produced or reproduced, whether sent or received or

neither, including electronically stored information. Said items shall include, but are not limited

to the original and any copy, regardless of origin or location, of any book, pamphlet,

communications in any medium, statements, reports, records (including bank records), financial

statements (including bank statements), notes, memoranda, agreements, contracts, e-mails,

letters, and computer generated and otherwise electronically stored information. "Document"

and/or ''Documents" also means each draft version of a document and any reproduction of a

document bearing any marks or additional recordings (such as initials, comments, notations,

notes, or stamped indices) from a similar document.

       6.      "Property" is defined to mean any item within 11 U.S.C. §101, and further means

any tangible object of any nature, including but not limited to, money, real estate, real property,



                                                   3
incidental property, cash, equity, securities, debt, bonds, notes, insurance policies, anything

capable of being owned, used, acquired, enjoyed, transferred, apportioned, distributed, assigned,

and/or disposed of, and/or any physical thing inhering property rights of any form. As used herein,

"property" shall refer to ultimate ownership and shall include anything owned by a corporation,

LLC, trust, and/or other entity, which in turn is owned by another entity, and is ultimately owned

by you, under your control and/or a trust of which you are a beneficiary.

        7.     "Asset" and/or "Assets" shall mean anything of value, monetary or otherwise, and

shall include nontangible things such as accounts receivable, claims at law, bank accounts,

intellectual property, and/or anything capable of potentially generating future revenue and/or

accruing interest.

       8.      The word "any" shall be construed to mean "all" and vice-versa, and neither of

these words shall be interpreted to limit the scope of a document request.

       9.      As used herein, the terms "relating to", "relate to" and/or "concerning" shall mean

pertinent, relevant, reflect, material to, evidencing, having a bearing on, affecting, discussing,

dealing with, considering, refer to, and/or otherwise relating in any manner whatsoever to the

subject matter of the inquiry.

       10.     As used herein, the term "and/or" means both "and" and "or," and shall not be

interpreted to limit the scope of a document request.

                                          Instructions

       1.      The time period covered by each request is from January 1, 2007 to the present.

       2.      Please produce all responsive documents in your possession, custody, or control

for each document request. This includes all documents stored in an electronic form.

       3.      You should preserve all relevant and potentially relevant information and



                                                 4
documents related to the above caption matter, even if they are not explicitly listed in the

document requests contained herein.

       4.      If you object to or otherwise withhold, in good faith, any responsive documents

under a claim of privilege or on another basis, PlaintiffUniversitas Education, LLC requests that

you, consistent with the Requirements of Federal Rule of Civil Procedure 26(b), expressly make

such claim and describe the nature of the document(s) withheld and do so in a manner that will

enable other parties to assess the claim of privilege.

       5.      Plaintiff requests that you produce responsive documents at the time and place of

your deposition, which will occur remotely via LiveLitigation video chat system, commencing at

10:00 am on May 25, 2021.

       6.      If after making your initial production you obtain or become aware of any further

documents responsive to the following requests, you are required to produce such additional

documents to Plaintiff's counsel in the above-captioned matter pursuant to Federal Rule of Civil

Procedure 26(e).

                    Documents to be Produced for Inspection and Copying

       1.      Any and all Documents, including communications, relating to any matter

concerning the receipt, purchase, sale, acquisition, and/or transfer of Property and/or Assets by

any Judgment Debtor, Company, and/or Affiliate.

       2.      Any and all Documents concerning payments made to you, by any means, from

any Judgment Debtor, Affiliate, and/or Company.

       3.      Any and all Documents, including communications, relating to the ownership

structure of any Judgment Debtor and/or Company.

       4.      Any and all Documents relating to any bank accounts and/or accounts at any



                                                  5
financial institution concerning any Judgement Debtor, Affiliate, and/or Company.

       5.      Any and all Documents, including communications, relating to the Property

and/or Assets, and/or any beneficial interests of any Property and/or Assets, belonging to any

Judgment Debtor and/or Company.

       6.      Any and all Documents concerning the good standing, dissolution, and/or other

status of any Judgment Debtor and/or Company.

       7.      Any and all Documents, including communications, concerning payment for

counsel representing the Alliance Charitable Trust, Atlantic Charitable Trust, Avon Charitable

Trust, Carpenter Charitable Trust, and/or Phoenix Charitable Trust in the above-captioned matter.




                                                6
EXHIBIT
   B
    Case 1:11-cv-08726-LTS-HBP Document 391 Filed 11/02/17 Page 1 of 4
    Case 1:11-cv-01590-LTS-HBP Document 642-1 Filed)J/01/;!.7__ page l.of 4.
                                                                        '   .   ~   -   ......   -- ---
                                                                                L ~DC SU~Y
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
---------------------------------------------------------------X                DOC#: -----~~-cc--
UNIVERSITAS EDUCATION, LLC,
                                                                                DATE FILED; -41-1<--=--_,,___......,_
                          Judgment Creditor,

                 -against-                                         Case Nos. 11 CV 1590-LTS-HBP and
                                                                   11-8726-LTS
NOV A GROUP, INC., as trustee, sponsor and
fiduciary of THE CHARTER OAK TRUST
WELFARE BENEFIT PLAN,

                          Judgment Debtor.
---------------------------------------------------------------X
                                   ~~OSED)ORDER

       This matter having come before the Court on Universitas Education, LLC's
("Universitas") Motion, Pursuant to CPLR 5240, to Extend the Duration of the Restraining
Notices Issued to Third-Party Garnishees for the reasons stated below and on the record at the
Order to Show Cause hearing held on November 2, 2017, and pursuant to Fed. R. Civ. P.
69(1)(1) and N.Y. C.P.L.R. § 5240, it is hereby ORDERED that:

         1.      Effective immediately, all restraining notices previously issued by Universitas
                 Education, LLC ("Universitas") to the following third-party garnishees are hereby
                 EXTENDED and shall remain in full force and effect through and including
                 NOVEMBER 30, 2020:

                          AAA Life Solutions, AARP, AETNA, AIG, Allianz Life Insurance
                          Company of North America, Allstate Life Insurance, American National,
                          American United Life, Amica Life Insurance, Athene Annuity & Life
                          Insurance Company of New York (Amerus/A viva), Avon Capital
                          Holdings, LLC, CIGNA, Columbia Universal, Columbus Life Insurance
                          Company, Commonwealth Insurance Services, Inc., Connecticut General
                          Life, Conseco, Country Life, Eerie Family Life, Fidelity Security Life,
                          First UNUM, Fort Dearborn Life, Genworth Financial, Guardian Life,
                          Hartford Life Insurance Co., ING (VOYA), Jackson National Life, Kansas
                          City Life, Knights of Columbus, Lafayette Life, Lincoln Benefit Life
                          Insurance Company, Lincoln Heritage, Madison National Life, Midland
                          National, Minnesota Life, Mutual of Omaha, New York Life Insurance
                          Company, Northwestern Mutual, Pacific Life Insurance Company, Penn
                          Insurance and Annuity Co., Primerica, Principal Financial Group,
                          Protective Life, Provident Life & Accident, RBC Insurance, Reassure
                          America, ReliaStar Life Insurance Co. (VOY A), SBLI USA, State Farm,
                          The North American Company for Life and Health Insurance of New
                          York (Wilton Re), TIAA, United Commercial Travelers, United States
                          Life Insurance Co., UNUM Provident, Washington National Insurance
                          Company (CONSECO), Western & Southern Life and Workmen's
                          Benefit.
Case 1:11-cv-08726-LTS-HBP Document 391 Filed 11/02/17 Page 2 of 4
Case 1:11-cv-01590-LTS-HBP Document 642-1 Filed 11/01/17 Page 2 of 4




  2.    All restraining notices issued by Universitas to third-party garnishees shall be
        effective against and apply to any property or assets in which any Judgment
        Debtor has an interest. The Judgment Debtors are as follows:

        JUDGMENT DEBTORS:

        ( 1) Daniel E. Carpenter;

        (2) Nova Group, Inc.;

        (3) Grist Mill Trust Welfare Benefit Plan and any trustees and plan sponsors
        thereof insofar as they hold Grist Mill Trust assets ( "GMT");

        (4) Grist Mill Capital, LLC;

        (5) Grist Mill Holdings, LLC;

        (6) Carpenter Financial Group;

        (7) Avon Capital, LLC;

        (8) Phoenix Capital Management, LLC; and

        (9) Hanover Trust Company.

  3.    All restraining notices issued by Universitas to third-party garnishees shall be
        effective against and apply to any property or assets in which an adjudicated alter
        ego of the Judgment Debtor has an interest. The adjudicated alter egos of the
        Judgment Debtors are as follows:

        ENTITIES ADJUDICATED AS ALTER EGOS OF A JUDGMENT
        DEBTOR:

        (1) Carpenter Financial Group, LLC;

        (2) Benistar Admin Services, Inc.;

        (3) Benistar 419 Plan Services, Inc.;

        (4) Benistar Employer Services Trust Corporation;

        (5) Benistar, Ltd.;

        (6) Benistar Ltd.;

        (7) Benistar Property Exchange Trust Company, Inc.;

        (8) Benistar Property Exchange Trust Company;

        (9) Boston Property Exchange Trust Company;

                                          2
Case 1:11-cv-08726-LTS-HBP Document 391 Filed 11/02/17 Page 3 of 4
Case 1:11-cv-01~90-LTS-HBP Document 642-1 Filed 11/01/17 Page 3 of 4


            ( I 0) Boston Property Exchange Transfer Company;

            (l I) Boston Property Exchange Transfer Company, Inc.;

            ( 12) Step Plan Services, Inc.; and

            (13) U.S. Property Exchange.

  4.        Universitas (or its counsel) shall provide written notice to third-party garnishees
            to the extent additional entities (other than those set forth in paragraph 4 herein),
            have been or are, at a future date, adjudicated to be alter egos of any Judgment
            Debtor. Upon receipt of such written notice, the third-party garnishees shall add
            and include said entity to the list of alter ego entities enumerated above in
            paragraph 4 of this Order and any property or asset(s) of such alter ego entity
            shall be subject to the restraining notices.

  5.        The Restraining Notices served on the following carriers by Universitas are
            hereby lifted only with regard to the processing of the changes of ownership listed
            below for the identified insureds and policies only:

   Plan             Insured                   Carrier/Policy #         Transaction

   SPT 1            Robert G.                 Lincoln * 139            Change of Ownership

   B4192            Michael M.                AIG *538                 Change of Ownership

   B419             Michael D.                AIG *539                 Change of Ownership

   GMT              Bruce M.                  Mass Mutual *160         Change of Ownership

   GMT              David H.                  F&G *407                 Change of Ownership

   GMT               Laura H.                 F&G *793                 Change of Ownership

   GMT              James J.                  John Hancock *001        Change of Ownership

   GMT               Ralph S.                 AIG *221                 Change of Ownership

   GMT              Ralph S.                  AIG *222                  Change of Ownership




   1
       GMT Survivorship Plan and Trust
   2
       Benistar 419 Plan and Trust
                                                  3
   Case 1:11-cv-08726-LTS-HBP Document 391 Filed 11/02/17 Page 4 of 4
   Case 1:11-cv-01590-LTS-HBP Document 642-1 Filed 11/01/17 Page 4 of 4


         6.     The Restraining Notices served on the following carriers by Universitas are
                hereby lifted only with regard to the processing of the full surrenders or partial
                surrenders/withdrawals listed below for the identified insureds and policies only:



         GMT            Thomas R.                Lincoln *777             Full Surrender

         GMT            Michael T.               Mass Mutual *855         Full Surrender

         GMT            Russell 0.               Penn I&A *994            Full Surrender

         GMT           Amy&MarkM.                Hartford * 198           Partial Surrender


                Thereafter, upon receipt of funds from the carries for the partial or full surrenders
                of the listed policies, GMT shall pay such funds to Loeb & · Loeb LLP for ·the
                benefit of Universitas. Thereafter, upon receipt of further written authorization
                from Universitas' counsel (Loeb & Loeb), Hartford is free to proceed with the
                processing of a change of ownership request with respect to the Amy & Mark M.
                policy without further order of the Court.

         7.     The Restraining Notices served on the following carriers by Universitas are
                hereby lifted only with regard to the processing of the partial
                surrenders/withdrawals listed below for the identified insureds and policies only:

         B419           David R.                 Lincoln* 091             Partial Surrender/Withdrawal

         B419           ThadM.                   Mass Mutual *018         Partial Surrender/Withdrawal

         B419           Kathleen B.              AIG *512L                Partial Surrender/Withdrawal

                If Lincoln, Mass Mutual and/or AIG receives a request for change of ownership
                of the David R., Thad M. or Kathleen B. polices, the carriers are free to process
                the change(s) of ownership without further order of the Court. B419 shall provide
                copies to Universitas' counsel of any change of ownership paperwork submitted
                to the carriers with respect to these three policies.


                SO ORDERED.


Dated:          New York, New York
                November~. 2017




                                               United States District Judge
5095669v I


                                                  4
EXHIBIT
  C
            Case 3:20-cv-00738-JAM                   Document 12 Filed 06/01/20 Page 11 of 97




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE PENN MUTUAL LIFE INSURANCE
COMPANY,
                                                                   No.15-CV-01111 (AJN)
                            Plaintiff,

                  -against-                                        AFFIDAVIT OF ,J. EDWARD
                                                                   WAESCHE
KATHY KEHOE, as Trnstee of the
SICKNESS ACCIDENT & DISABILITY
INDEMNITY TRUST 2005; KA THY
KEHOE, as Trustee of the GRIST MILL
TRUST DATED 10-1-03; and UNIVERSITAS :
EDUCATION LLC,

                            Defendants.

----------------------------------------------------------X
LIFE INSURANCE COMPANY OF THE
SOUTHWEST,
                                                                   No. 15-CV-04594 (A.TN)
                            Plaintiff,

                   -against-

KA THY KEHOE, as Trustee of the GRIST
MILL TRUST DATED OCTOBER 1, 2003;
and UNIVERSITAS EDUCATION LLC,

                            Defendants.




--------------------------·· ----------------- ---------- ··---X

         STATE OF CONNECTICUT )

         COUNTY OF FAIRFIELD                     )

         I, J. Edward Waesche, being duly sworn, state:
           Case 3:20-cv-00738-JAM                Document 12 Filed 06/01/20 Page 12 of 97




         l. I have authorized my attorney, James Filan, to accept service of a subpoena on my

behalf served by Third-Party Defendant Universitas Education, LLC ("Univcrsitas") in these

consolidated actions. The subpoena requires my attendance at a deposition in these matters.

        2. I have reviewed the pleadings in these actions, including the complaints and the

answers filed by all parties (collectively, the "Pleadings").


        3. If called to testify in these actions, I would assert my Fifth Amendment right against

self-incrimination in response to all substantive questions, including, without limitation,

questions related to the following subjects:


             e    The allegations and/or denials made in the Pleadings;
             ea   The formation, operation, solicitation of participants, and activities of: (i) the
                  Grist Mill Trust Welfare Benefit Plan (the "Grist Mill Plan"); (ii) the Sickness,
                  Accident & Disability Indemnity Trust (the "SADI Plan"); (iii) SADI 2005; (iv)
                  the SADI Trust dtd 10-1-03; (v) the SADJ 2007 Trust; (vi) the Grist Mill
                  Survivorship TR dtd 10-1-04; (vii) the Charter Oak Trust Welfare Benefit Plan
                  (the "Charier Oak Trust"); (viii) the Benistar 419 Plan & Trust; (ix) the GMT
                  Living Benefits TR dtd 10-1-05; (x) the Nutmeg Trust dtd I 0-1-03; (xi) the
                  McAllen Healthcare Svcs Trust 10-01-08; (xii) the Long Term Care Trust dtd 10-
                  1-03; (xiii) the Jefferson Trust dtd 10-1-10; (xiv) the Life One Plan & Trust dtd 9-
                  30-04; (xv) the Life One Trust; (xvi) the Life Five Plan & Trust <ltd 9-30-04;
                  (xvii) the Life Five Trust; and (xviii) the Survivorship Plan & TR dtd 9-30-04
                  (collectively,'the "Carpenter Plans"). As used herein, the term "Carpenter Plans"
                  includes any amendments to the identified "Carpenter Plans," as well as any other
                  employee welfare benefit plan involving Daniel E. Carpenter ("Carpenter");
             "'   Commissions (or other monies and payments) received or paid with respect to any
                  life insurance policy or annuity owned or secured by, or in connection with, any
                  Carpenter Plan (and/or paid to any member of the Carpenter Family 1 or m1y
                  Carpenter Entity2);

1
  The "Carpenter Family" refers to Carpenter; Molly Carpenter; Kathy Kehoe; Wayne Bursey (now deceased);
Donald Trudeau; Charles J. Induddi Westcott; .Jack E. Robinson; Donna Wayne; Caroline Carpenter Meckel; lneke
Murphy; Shawndrika Stevens-Gardner; Donna Dawson; Matthew Westcott; Joseph Castagno; Amanda Rossi;
Robe1i Pacini; Stefan Cherneski; Andrew Varner; Paul E. Martin; and/or Guy Neumann.
2
 "Carpenter Entity" or "Carpenter Entities" refers to I &3 Mill Pond Partners LLC; 4 l Church Street Partners LLC;
Alliance Charitable Remainder Trust; American Captive Services, Inc.; American Fiduciary Services, Inc.; Atlantic
Charitable Remainder Trust; Audi1 Risk Indemnity Association LLC; ARIA, LLC, Avon Capital, LLC; Avon
Charitable Remainder Trust; Avon Old Fann School; BAS!; BCNY Litigation Group, LLC; Benefit Concepts
Advisors, LLC; Benefit Concepts, Inc.; Benefit Concepts New York; Benefit Plan Advisors, LLC; Bcnistar;
Bcnistar 419 Plan Services, Inc.; Benistar 419 Plan & Trust (the "Benistar Plan"); Benistar Client Services, Inc.;
Bcnistar Corporation; Benistar Employer Services Trust Corporation; Bcnistar Financial Group; Benistar Financial
(.iroup LLC; Benistnr Group Ltd.; Benistar Insurance Group, Inc.; Benistar Insurance Group Holdings, LLC;

                                                         2
          Case 3:20-cv-00738-JAM                Document 12 Filed 06/01/20 Page 13 of 97




             ®   The activities of the Carpenter Family and the Carpenter Entities and my
                 involvement with either;
             ®   The formation, operation, and activities of Benefit Plan Advisors, LLC, Nova
                 Benefit Plans, LLC, Nova Group, Inc. and/or Hanover Benefit Plans, LLC, or any
                 other entity or person who served as a plan sponsor, named fiduciary,
                 administrator, and/or trustee of a Carpenter Plan;
            o    Business relationships between and among me, and any and all members of the
                 Carpenter Family;
            @    Other persons and/or entities who have been involved in or with the Carpenter
                 Plans, the Carpenter Entities, and/or the Carpenter Family, and their respective
                 roles in same;
            @    All transactions undertaken in connection with any Carpenter Plan, including all
                 monies and/or assets assigned, sold, pledged, or otherwise transferred to/from any
                 Carpenter Plan;
            ®    All entities controlled by Carpenter, including the Carpenter Plans, that operated
                 out of 100 Grist Mill Road, Simsbury, Connecticut; 10 Tower Lane, Avon,
                 Connecticut; 300 Stamford Place, Stamford, Connecticut; and/or 2187 Atlantic
                 Street, Stamford, Connecticut;
            ®    The origination, transfer, assignment, pledge and/or sale of any life insurance
                 policy or annuity owned by any Carpenter Plan, and any payments of premiums
                 on any such policy or annuity, including, without limitation, the following: (i)
                 Policy No. 008170968, issued by The Penn Mutual Life Insurance Company
                 ("Penn Mutual") in 2005, insuring the life of Mr. Lawrence 0. Fischer ("Mr.
                 Fischer"); (ii) Policy No. 008199632, issued by Penn Mutual in 2007, insuring the
                 life of Mr. Fischer; (iii) Policy No. LS0 147497, issued by Life Insurance
                 Company of The Southwest in 2007, insuring the life of Mr. Fischer; (iv) Policy
                 No. 546103549, issued by Jefferson Pilot, insuring the life of Keith Kornovich;
                 and (v) Policy No. 546103551, issued by Jefferson Pilot, insuring the life of Mark
                 Kornovich; and


Bcnistar Ltd.; Benistar Media Group, Inc.; Benistar Property Exchange Trust Company; Benistar Property Exchange
Trust Company, Inc.; Benistar Publishing, Inc.; Benistar Reinsurance Services Group, Jnc.; Birch Hill Partners,
LLC; BPETCO Litigation Group; Cambridge Trust; Essex Trust; Capital City Partners, LLC; Carpenter Charitable
Remainder Trust (or any similar named trust); Carpenter Financial Group; Caroline Financial Group, Inc.; Charter
Oak Trust; Charter Oak Trust 2009; Charter Oak Trust Welfare Benefit Plan ("Charter Oak Trust"); DSP Holdings,
LLC; Greenwich Bay Management LLC; Grist Mill Capital, LLC; Grist Mill Holdings, LLC; Grist Mill Paitners,
LLC; Grist Mill Plan; Grist Mill Trust (GMT) Living Benefits Trust; Grist Mill Trust-Physicians; Grist Mill Trust
(GMT) Survivorship Trust; Grist Mill Trust Welfare Benefit Plan (the "Grist Mill Plan"); Hanover Trust Company;
Jellerson Trust; Lifo Five Welfare Benefit Trust; Life One Welfare Benefit Trust; Long Term Care Trust; McAllen
Healthcare Services Trust; Mid Atlantic Trust; MidAtlantic Trust; Moonstone Pa!iners, LLC; Natural Benefit
Alliance LLC; NBPS, Inc.; Nova Benefit Plans, LLC; Nova Group Holdings, LLC; Nova Group, Inc.; Nova Living
Benefits Trust; Nova Partners; Nutmeg Trust; Phoenix Capital Management, LLC; Phoenix Charitable Remainder
Trust; Rex Insurance Services; SOM Holdings, LLC; Seir Hill Partners, LLC; Sickness, Accident & Disability
Indemnity Trust; Sickness, Accident, Disability Indemnity Trust 2005 (the "SAD! Plan"); Sickness, Accident,
Disability Indemnity Trust 2007; Split Dollar Trust; Step Plan Services, Inc.; STEP Plan & Trust; Survivorship
Welfare Benefit Trust; TPG Group, Inc.; USB Underwriter Services, Inc.; U.S. Benefits Group, Inc.; U.S. Property
Exchange; Wilcox Street Partners LLC; Worthy Investments; nnd/or Zone Partners LLC.

                                                        J
       Case 3:20-cv-00738-JAM             Document 12 Filed 06/01/20 Page 14 of 97




           "'   The disposition of the $30 million in life insurance death. benefits paid by The
                Lincoln National Life Insurance Company to the Charter Oak Trust in May 2009,
                including all transfers made to e11tlties formed, controlled or operated, directly or
                indirectly, by any member of the Carpenter Family, including Carpenter and/or
                Molly Carpenter, and the cunent whereabout<; of such monies.


       4. I recognize that this Court may draw adverse inferences against members of the

Carpenter Family, 111e Carpenter Entities, and the Carpenter Plans, including Third-Party

Defendants Grist Mill Plan and SADl Plan, as a result of my assertion -0f my Fifth Amendment

right against self-incrimination.




                                                 4
EXHIBIT
  D
           Case 3:20-cv-00738-JAM Document 10 Filed 06/01/20 Page 84 of 110
           Case 1:04-cr-10029-GAO Document 190-2 Filed 12/14/05 Page 1 of 1



Government's Sentencing Memorandum


                                            EXHIBIT l

                                      LIST OF COMPANIES I


Abigail Partners, LLC
Alaska Pacific Acquisition Group, Inc.
Alaska Pacific Corporation
Avon Capital LLC
Benefit Concepts, Inc.
Benefit Concepts New York, Inc.
Benefits Concepts Systems Inc.
BCNY,Inc.
BCNY Systems, Inc.
Benistar, Ltd.
Benistar Group, Ltd.
Benistar Corporation
Benistar Employer Services Trust Co., Inc.
Benistar Admin Services, Inc.
Benistar Insurance Group, Inc.
Benistar Capital, LLC
Benistar 419 Plan Services, Inc.
Benistar Step Plan Services, Inc.
Caroline Financial Group, Inc.
Cohen Family Charitable Foundation, Inc.
Florida Air, Inc.
Frace Carpenter & Co., Inc.
GIC Asset Management Corp.
Health Resource Organization, Inc.
National Telcom PCS, Inc.
National Telecom, Inc.
Nova Group Business Trust
The ESOP Group, Inc.
T.P.G. Group, Inc.
United Health Care Organization, Inc.
Voluntary Benefit Systems, Inc.




       1
          Based on database searches conducted by the government to date, each of the above-
listed entities appears to have been associated with Carpenter. It is unclear, at present, which of
the entities remains active and what his current relationship with such entities might be.




                                                                                                      JLM038862
EXHIBIT
   E
April 7, 2011

Department o:fcTreasury
Internal Revenue Service Center
Cincinnati, OH 45999-0045

To Internal Revenue Service Employee:

Please find in the enclosed package 2010 tax return extensions for the following entities:

        Antioch Partners, LLC"                      XX-XXXXXXX
        Benefit Concepts, Inc.~                     XX-XXXXXXX
        Birch Hill Partners, LLC;r..                XX-XXXXXXX
        Caroline LTD LLC~                           XX-XXXXXXX
        Caroline Financial Group, Inc.~             XX-XXXXXXX
        Clermont Capital Partner&r-LL...
                                      C'i"f:------2+-3,0.1-'.72,,.._-------------
        Corsair Holdings Group, LLC."               XX-XXXXXXX
        Grist Mill Holdings, LLC;i<                 XX-XXXXXXX
        Hanover Benefit Plans LLG~                  XX-XXXXXXX
        Legacy Research Partners, LLC.'l<'          XX-XXXXXXX
        Lighthouse Point Mgmt Group, LLC~           XX-XXXXXXX
        Mako Development Group, LLC. '(             XX-XXXXXXX
        Marlin Holdings Group, LLC :>r              XX-XXXXXXX
        Marlin Mgmt Group, LLC x                    XX-XXXXXXX
        Marlin Partners, LLC.>1'                    XX-XXXXXXX
        Phoenix Alliance Investment Group Entities,
        LLC                                         XX-XXXXXXX
        Research & Development Group, LLC.,.,       XX-XXXXXXX
        Sunrise Holdings, LLCx                      XX-XXXXXXX
        Vanguard Royalty Group, LLC"                XX-XXXXXXX
        Will Call LLC x                             XX-XXXXXXX


Matt Westcott




                                                                                   NovaDOL 02073

                                                                                    UNIV_AAA 00056320
EXHIBIT
   F
April 7, 2011

Department ofiTreasury
Internal Revenue Service Center
Ogden, UT 84201-0045

To Internal Revenue Service Employee:

Please find in the enclosed package 2010 CRT extensions for the following entities:

       Alliance Trust                                      XX-XXXXXXX
       Atlantic Trust                                      XX-XXXXXXX
       Avon Charitable Trust                               XX-XXXXXXX
       Carpenter Charitable Trust                          XX-XXXXXXX
       Phoenix Trust                                       XX-XXXXXXX
       Aragon Charitable Remainder Trust                   XX-XXXXXXX
       Ariel Charitable Remainder Trust                    XX-XXXXXXX
       Augustus Charitable Remainder Trust                 XX-XXXXXXX
       Avalon Charitable Remainder Trust                   XX-XXXXXXX
       Eldora Charitable Remainder Trust                   XX-XXXXXXX
       Herrera Charitable Remainder Trust                  XX-XXXXXXX
       Morris Ashby Charitable Remainder Trust             XX-XXXXXXX
       Pequot Charitable Remainder Trust                   XX-XXXXXXX
       Saint Barnabas Charitable Remainder Trust           XX-XXXXXXX
       Saint James Charitable Remainder Trust              XX-XXXXXXX
       Saint Luke Charitable Remainder Trust               XX-XXXXXXX
       Saint Paul Charitable Remainder Trust               XX-XXXXXXX

Matt Westcott




                                                                                NovaDOL 02096

                                                                                  UNIV_AAA 00056343
EXHIBIT
  G
April 8, 2011



Department ofiRevenue Services
State ofiGonnecticut
POBox2967
Hartford, Ct 06104-2967


To Connecticut DRS Employee:

Please find in the enclosed package 2010 extensions for tax returns for the following entities:
                                                                                        ...
         Avon Capital, LLC                               XX-XXXXXXX
         Benistar Admin Services, Inc.                   XX-XXXXXXX
         BESTCO Benefit Plans LLC                        XX-XXXXXXX
         Birch Hill Partners, LLC                        XX-XXXXXXX
         Caroline LTD LLC                                XX-XXXXXXX
         Clermont Capital Partners, LLC.                 XX-XXXXXXX
         Grist Mill Capital, LLC                         XX-XXXXXXX
         Grist Mill Holdings, LLC                        XX-XXXXXXX
         Hanover Benefit Plans LLC                       XX-XXXXXXX
         Nova Benefit Plans , LLC                        XX-XXXXXXX
         Nova Partners, LLC                              XX-XXXXXXX


Matt Westcott




                                                                                   NovaDOL 02055

                                                                                    UNIV_AAA 00056303
EXHIBIT
  H
March 15, 2011


Department of, Treasury
Internal Revenue Service Center
Cincinnati, OH 45999-0045


To Internal Revenue Service Employee:
Pl~e find in the enclosed package 20 l Ocorporate extensions for the following entities:

 Frank Musseman, PC                           XX-XXXXXXX
 Helen Mussemann. PC                          XX-XXXXXXX
 Emily Boyd, PC                               XX-XXXXXXX
 American Fiduciary Services, Inc.            XX-XXXXXXX
 PC Therapy, Inc.                             XX-XXXXXXX
 Corsair Financial Group, Inc.                 XX-XXXXXXX
 USB Group Inc                                XX-XXXXXXX
 Pandora Financial Group, Inc.                XX-XXXXXXX



 Matt Westcott


 lJ.S. Postal Service,,, ,
 CERTIFIED MAIL,, RECEIPT
 (Domcs/ic Mall Only; No Insurance Coverage Provided)




                                                                                    NovaDOL 02170


                                                                                           UNIV_AAA 00056417
EXHIBIT
   I
I & 3 Mill Pond Partners
Alaska Pacific
Alaska Pacific Group
Alliance Charitable Trust
Altcara
American Charitable Endowment
Ark Royal
Ark Royal Assurance
Ark Royal Holdings
Atlantic Charitable Trust
Avon Capital Holdings
Avon Holdings
A 'von Insurance Welfare Benefit
Avon Trust
Benefit Concepts International
BPA
Britannia
Caledon Trust Company
Cambridge Welfare Benefit Plan
Caroline
Carpenter Charitable Remainder Unitrust
Carpenter Family Trust
Carpenter Financial Group Welfare Benefit Trust
Carpenter Group
Carpenter Trust
CBCA
CBCA Administrators
CBCA Pharmacy Benefits Management
CCP2
Claremont Capital Group
Claremont Capital Partners
Clermont Asset Management
Clermont Capital
Daniel E. Carpenter Charitable Remainder Trust
Daniel E. Carpenter Trust
Global Sports Underwriters
Graham-Bingham Irrevocable Trust
Greyhound Management
Greyhound Partners
Grist Mill Capital Advisors
Gryphon Publishing Group
Health Benefit Alliance
Health Claims Trust Organization
Health Resources Organization
Legal Defense Fund
Leo Group
LICA Admin Services
LICA Admin. Services
Life Insurance Co. of Alaska
Life Insurance Company of Alaska
Life Insurance Fund Elite
Loge Group
Lydia Capital
National Benefit Alliance
National Financial Services
NatTel
Nova Trust
NTS Properties
Perfect Rides
Pettibone Tavern
Phoenix Alliance Investment Group
Phoenix Capital
Phoenix Capital Management Group
Phoenix Charitable Trust
Roth Capital Partners
Step Acquisition Group
Thermionics
Thomas D. Philips born Insurance
Torrey Pines Services
US Benefits
US Benefits Group
USB Client Services
USB Services
USBGI
Video Galaxy
Westcott Financial Group
Yates Worldwide Holding
Yates Worldwide Holding Limited
